Citation Nr: 0311867	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served in the Army National Guard with a period 
of active duty for training from September 1977 to December 
1977.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an August 1997 decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for degenerative disc disease 
and bulging with lumbar paravertebral myositis, and assigned 
an initial 40 percent rating effective to the date of claim; 
January 20, 1997.  This issue has been rephrased on the title 
page to reflect that this is an initial rating claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate or 
"staged" ratings must be assigned in initial rating claims 
where the evidence shows varying levels of disability for 
separate periods of time).


REMAND

Subsequent to the RO's issuance of a Supplemental Statement 
of the Case (SSOC) in June 2001, the veteran has submitted 
additional, pertinent clinical records which have not been 
reviewed by the RO.  The veteran has not specifically waived 
RO review of this evidence in the first instance, and the 
Board must remand the claim to the RO for readjudication and 
issuance of a new SSOC.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

In March 2003, the Board notified the veteran that VA amended 
its Schedule for rating disabilities pertaining to evaluating 
intervertebral disc syndrome (IVDS).  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002).  Generally, the regulatory changes 
evaluate IVDS according to either the frequency of 
incapacitating episodes of IVDS during a 12-month period or 
by combining the separate evaluations to be assigned for the 
orthopedic and neurologic manifestations, whichever method 
results in a higher rating.  The recently submitted evidence 
includes diagnoses of neurogenic bladder and sphincter 
dysinergia, but the medical evidence does not clearly 
delineate whether such diagnoses are attributable to service 
connected lumbar spine disability or non-service connected 
cervical spine disability with paraplegia.  The RO requested 
a genitourinary examination in September 2001, but cancelled 
the request per the veteran's desire to have his claim 
certified to the Board without further delay.  The Board is 
unable to adjudicate the claim absent such an examination.

Furthermore, the evidence of record includes an opinion from 
Dr. Juan Rodriguez Colon to the effect that the veteran is 
"unable to work" due to his constant pain and numbness of 
his lower legs and back.  On readjudication, the RO should 
specifically consider whether referral of the case to the 
Director of Compensation and Pension for extraschedular 
consideration is warranted under the provisions of 38 C.F.R. 
§ 3.321(b).  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the veteran's 
clinical records from the San Juan, the 
Commonwealth of Puerto Rico, VA Medical Center 
since May 2001 as well as the veteran's 
complete VA Vocational and Rehabilitation 
Folder.  The RO should also request the 
veteran to identify any other private 
providers of treatment whose records may be 
pertinent to his claim on appeal.  All records 
should then be obtained.

3.  The RO should schedule the veteran for 
orthopedic examination to determine the 
current nature and severity of his lumbar 
spine disability.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The orthopedic 
examiner should be requested to report all 
orthopedic manifestations of the veteran's 
service connected lumbar spine disability, to 
include opinion as to the extent, if any, of 
functional loss of use of the lumbar spine due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of motion.  
Send the claims folder to the examiner for 
review.
4.  The RO should also schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his lumbar spine 
disability, if any.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's 
service connected lumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., sciatica, neuritis, neuralgia, 
sensory loss, sphincter and bladder 
dysfunction, etc.) with reference to the 
nerve(s) affected (e.g., sciatic nerve), and 
delineate, if possible, any chronic neurologic 
manifestations of non-service connected 
cervical spine disability with paraplegia.  
Send the claims folder to the examiner for 
review.

5.  Thereafter, the RO should readjudicate the 
claim of entitlement to an evaluation in 
excess of 40 percent for degenerative disc 
disease of the lumbar spine.  In so doing, the 
RO should consider whether referral of the 
case to the Director of Compensation and 
Pension for extraschedular consideration is 
warranted under the provisions of 38 C.F.R. 
§ 3.321(b).  If the claim remains denied, the 
veteran and his representative should be 
provided an SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


